The plaintiff in error brought an action for libel against the defendant in error in the superior court of Cincinnati. The amended petition alleges that the plaintiff entered into a contract with the defendant, through its management, to furnish and provide assembly rooms, tables, and appliances, together with food, service, and servants necessary for and incident to a banquet and meeting to be given and held by the plaintiff and divers citizens of the city of Cincinnati at defendant's hotel, January 16, 1925, at 6:30 o'clock, p.m., for the agreed price of $1.50 per plate; that defendant issued and delivered to plaintiff a menu and bill of fare, and agreed to serve the plaintiff and his guests at the banquet, and furnish a place to assemble and organize; that plaintiff was to notify defendant on Thursday, January 15, 1925, of the number of guests he desired to have served at the banquet; that he notified the defendant he desired to have served at the banquet 500 guests, and tendered his certified check for $750; and that thereupon the defendant declined and refused to accept the check, refused to deal further with the plaintiff, and refused to serve the banquet.
The plaintiff then proceeds to recite the issuing of the invitations to citizens, the purpose of the meeting, and his business, and states that, thereupon, *Page 424 
the defendant published the following announcement:
                             "Announcement.
"A letter has been sent to many citizens in Cincinnati announcing a public banquet at Hotel Sinton at 6:30 p.m., January 16, to discuss railroad developments, improvements, etc.
"The citizens of Cincinnati are hereby informed that no such banquet will be held at Hotel Sinton under the auspices of the signer of the letter which has been circulated.
"The Management,
"Hotel Sinton. Jan. 15, 1925."
Plaintiff claimed that this publication was malicious, with intention to dishonor, disgrace, humiliate, and scandalize the plaintiff; that it did so to his damage in the sum of $100,000. He further alleged special damages, by reason of the circumstances, in the sum of $500, incurred in preparing and mailing the invitations, etc.
To this amended petition, a demurrer was filed, on the ground that the petition failed to state a cause of action. The demurrer was sustained. Plaintiff not desiring to plead further, judgment was entered, dismissing the petition, and from that judgment error is prosecuted here.
The question is: Did the amended petition state a cause of action?
It is clear that the announcement, which is the basis of the action, was not libelous per se. Yet it is the law that words, not libelous upon their face, may, in consequence of extrinsic facts giving rise to libelous matter by innuendo, be actionable. *Page 425 
The question here is: What is alleged in the amended petition to show actionable libel under the circumstances? The announcement is simply that the banquet will not be held at the Hotel Sinton. From the refusal to hold the banquet, the plaintiff deduces, as alleged in his amended petition, that he is disgraced, etc., and injured in his business.
The inducement in the amended petition does allege a breach of the contract, but we know of no law, and none has been cited, where a public announcement of the refusal to carry out a contract is libelous, where no libelous reason is given for the refusal. All that has been said in the amended petition by way of inducement could properly be alleged as an element of damage for a breach of contract. The mere statement in the amended petition that plaintiff believes himself libeled is not sufficient to state a cause of action, in the absence of allegations of fact which would make the same libelous in law.
Taken as a whole, the amended petition simply alleges a breach of contract to furnish the banquet, and the public announcement of that fact. The other matters alleged are but deductions made by plaintiff from these facts.
It is urged as a second proposition that if the amended petition does not state a cause of action in libel, there is sufficient to allege a cause of action for a breach of contract to the extent of the $500 pleaded as special damages.
It is clear from the language of the petition that there was no intention to bring an action for breach of contract. While it is true, and is the law, that where two causes of action are alleged *Page 426 
in a petition, and one cause of action is not good and one is good, the petition will be held good as against a general demurrer, yet there were not two separate causes of action stated in the amended petition. While there are allegations that would be proper in an action for breach of contract, these allegations were all necessary to be pleaded by way of inducement in the action for libel. The special damages were pleaded, based on the allegations of the petition, and must be taken against the pleader as claiming special damages by reason of the libel. Since, as heretofore stated, all the allegations which might bear on a breach of contract are necessary as inducement in the action for libel, the court will not undertake to pick out some parts which might tend to support an action for breach of contract, when it is clear that under the allegations of the petition there is no intention on the part of the pleader to bring an action for breach of contract. We therefore hold that the trial court did not commit error in sustaining the demurrer to the amended petition.
The judgment will be affirmed.
Judgment affirmed.
BUCHWALTER, P.J., and CUSHING, J., concur. *Page 427